          Case 5:20-cv-00551-C Document 21 Filed 11/10/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

TYRONE LEE CARR,                           )
                                           )
                    Plaintiff,             )
                                           )
vs.                                        )          No. CIV-20-551-C
                                           )
SUZANNE LISTER,                            )
                                           )
                    Defendant.             )

            ORDER ADOPTING REPORT AND RECOMMENDATION

      This civil rights action brought by a prisoner, proceeding pro se, was referred to

United States Magistrate Judge Suzanne Mitchell, consistent with the provisions of 28

U.S.C. § 636(b)(1)(B). Judge Mitchell entered a Report and Recommendation on

September 2, 2020, to which Plaintiff has timely objected.        The Court therefore

considers the matter de novo.

      The facts and law are accurately set out in Judge Mitchell’s Report and

Recommendation and there is no purpose to be served in repeating them yet again. In

his objection, Plaintiff merely restates the conclusions and legal arguments originally

asserted, and raises no issue not fully and accurately addressed and rejected by the

Magistrate Judge.

      Accordingly, the Court adopts, in its entirety, the Report and Recommendation

of the Magistrate Judge (Dkt. No. 11), and for the reasons announced therein, this civil

rights complaint is dismissed. Plaintiff’s Motion for Preliminary Injunction (Dkt. No.
         Case 5:20-cv-00551-C Document 21 Filed 11/10/20 Page 2 of 2




18), Request for Production of Records (Dkt. No. 19), and Motion for Appointment of

Counsel (Dkt. No. 16) are denied. A separate judgment will enter.

      IT IS SO ORDERED this 10th day of November, 2020.




                                         2
